DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits in response to application # 17/190,410 filed on 03/03/2021 in which claims 1-20 have been presented for prosecution.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 03/03/2021 has been considered and placed of record. An initialed copy is attached herewith.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The specification recites: “[Fig. 6] Fig. 6 is a block diagram illustrating the control system of the vehicle when the lead battery is installed”, however no lead battery is shown in Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2,5-6,10-11,14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., (Kobayashi) USPAT 6,844,634 in view of LE et al., (LE) CN 107107772.
Regarding claims 1,10 and 19: Kobayashi at least discloses and shows in Figs. 1-2: A vehicle, comprising: a vehicle battery (Fig. 1)(col. 3, lines 58-60) equipped with an electric power generator(2), the vehicle battery system including a rechargeable battery(11 and/or 9) configured to be charged by the electric power generator(2) and supply electric power to auxiliary equipment of a vehicle( load 13)(see col. 3, lines 16-24), the rechargeable battery being installed in the vehicle in a replaceable manner(note- the generator 2 is connected to the lithium ion battery 11 and the load 13 through the junction box (J/B) 14 and therefore is installed in a replaceable manner); and a controller(ECU 7), wherein the controller includes circuitry configured to determine whether a first battery(11)(via lithium ion battery voltage sensor 12) or a second battery(9)(via lead acid battery voltage sensor 10) with charging efficiency lower than the first battery(11)(note- the lithium ion battery 11 has higher charge efficiency than that of the lead acid battery 9; see col. 4, lines 10-11)is installed in the vehicle as the rechargeable battery. 
Kobayashi does not expressly teach the limitations of:
and, in response to determining that the second battery is installed as the rechargeable battery, make a maximum generated power voltage that is the maximum value of a generated power voltage of the electric power generator higher than in a case determining that the first battery is installed.
However, LE discloses factual evidence (see attached Translation) since the lithium ion battery chemistry typically has a higher Coulomb efficiency and / or a higher rate of power charge acceptance (e.g., a higher maximum charging current or charging voltage) than the lead acid battery chemistry, Therefore, the performance of the battery system 12 can be improved. As such, the capture, storage, and / or distribution efficiency of the battery system 12 can be improved. LE further discloses, in order to increase the control amount of the battery module, in a semi-passive architecture, a bistable relay may be included between the first battery or the second battery and the terminals of the battery module. The bistable relay can then be opened or closed to selectively connect the first(28) or second battery(30).
Kobayashi and LE are battery system analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have avail of the teachings of LE in having, in response to determining that the second battery is installed as the rechargeable battery, make a maximum generated power voltage that is the maximum value of a generated power voltage of the electric power generator higher than in a case determining that the first battery is installed, as recited, so that the second battery can capture most of the regenerative power generated during regenerative braking and enable the second battery to be supplied by itself or in combination with the first battery regenerate electricity to power electrical systems and improve the overall efficiency of the electrical system by increasing fuel economy and reducing undesired emissions, as per the teachings of LE.
Accordingly claims 1,10 and 19 would have been obvious.
Regarding claims 2 and 11, Kobayashi in view of LE discloses all the claimed invention as discussed and set forth above in claims 1 and 10 respectively. Kobayashi teaches, wherein the first battery is a lithium ion battery (11) (see abstract; col. 3, lines 1-8;col. 4, lines 10-11).
Regarding claims 5 and 14, Kobayashi in view of LE discloses all the claimed invention as discussed and set forth above in claims 1 and 10 respectively. Kobayashi further teaches, wherein the circuitry is further configured to receive information about a current flowing through the rechargeable battery(11 and/or 9) and determine whether the rechargeable battery is the first battery(11) or the second battery(9) based on the information received(as given by lithium ion battery voltage sensor 12 and lead-acid battery voltage sensor 10)  in response to the rechargeable battery being charged.
Regarding claims 6 and 15, Kobayashi in view of LE discloses all the claimed invention as discussed and set forth above in claims 5 and 14 respectively. Kobayashi further teaches, wherein the circuitry is further configured to determine whether the current flowing through the rechargeable battery(current being the ratio of the battery voltage sensors detected by 10 and/or 12 over the resistance) in response to the rechargeable battery being charged exceeding a predetermined criteria current based on the information received(as given in Fig. 3)) and determine that the rechargeable battery is the first battery(11) in response to the current exceeding the criteria current or determine that the rechargeable battery is the second battery(9) in the other case(see col. 5, lines 1-52).
Allowable Subject Matter
Claims 3-4,7-9,12-13,16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        November 15, 2022